Two errors appear on the record of the trial of this case. The first was the erroneous admission of evidence that appellant entered a plea of guilty in his preliminary or committal trial, when the facts show that the said plea or confession was not voluntary in that measure required by law; and, second, in the argument by the district attorney wherein he testified in the guise of argument to the effect that appellant's confederates had confessed to appellant's connection with the crime, when there was otherwise no such testimony before the jury. Although the first error is palpable, and the district attorney is censurable for the second, we are constrained to the conclusion that on this entire record the verdict and sentence cannot be reversed and set aside, though the errors aforesaid are present; for, upon a careful scrutiny of the evidence in this case, and of every detail thereof, we are of the opinion that the competent evidence so clearly discloses the guilt of appellant, and so completely excludes any other reasonable hypothesis, that no impartial jury, duly mindful of the obligations of their oaths, could fail to convict. House v. State, 121 Miss. 436, 83 So. 611.
Before this court will reverse a cause, it must be satisfied of two facts — namely, that error in favor of appellee was committed in the trial; and, second, that the error was prejudicial to the appellant. Calicoat v. State, 131 Miss. 188, 95 So. 318; Jones v. State, 104 Miss. 871, 61 So. 979, L.R.A. 1918B, 388; Patterson v. State, 106 Miss. 338, *Page 447
63 So. 667; Lewis v. State, 132 Miss. 200, 96 So. 169; Goins v. State, 155 Miss. 662, 124 So. 785. From what we have said in the foregoing paragraph, it is seen that this case comes well within the rule last above stated, and that the judgment must therefore be affirmed.
Affirmed.